 

Exhibit 10.12

 

[tv512700_ex10-12img01.jpg] 

 

NOVAVAX, INC.

2015 Stock Incentive Plan

(Amended and Restated March 15, 2018)

 

Restricted Stock Unit Award Agreement

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of [ ] (the
“Grant Date”) by and between Novavax, Inc., a Delaware corporation (the
“Company”), and [ ] (the “Grantee”).

 

WHEREAS, the Company desires to grant, and the Grantee desires to accept, an
award of restricted stock units as herein described (the “Award”), on the terms
and conditions hereinafter set forth;

 

WHEREAS, the grant of restricted stock units hereby is pursuant to Section 7(b)
of the Company’s 2015 Stock Incentive Plan, as amended from time to time (the
“Plan”), which is a compensatory benefit arrangement for the employees,
officers, directors, consultants and advisors of the Company.

 

NOW, THEREFORE, IT IS AGREED between the parties as follows:

 

1.           Grant of Restricted Stock Unit Award. The Company hereby grants to
the Grantee on the Grant Date, and the Grantee agrees to accept, [ ] restricted
stock units (the “Restricted Stock Units”), giving the Grantee the conditional
right to receive, without payment and pursuant to and subject to the terms set
forth in this Agreement and in the Plan, one share of Common Stock with respect
to each Restricted Stock Unit forming part of the Award, subject to adjustment
pursuant to Section 10 of the Plan in respect of transactions occurring after
the date hereof.

 

2.           Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan. The
following terms have the following meanings:

 

a.           “Affiliate” means a subsidiary of the Company that would be
described in the first sentence of Treas. Regs. § 1.409A-1(b)(5)(iii)(E)(1).

 

b.           “Service” means the Grantee’s employment or other service
relationship with the Company and its Affiliates. Service will be deemed to
continue, unless the Administrator expressly provides otherwise, so long as the
Grantee is employed by, or otherwise providing services in a capacity described
in Section 3(a) of the Plan to, the Company or an Affiliate. If a Grantee’s
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Grantee’s Service will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Grantee
transfers Service to the Company or its remaining Affiliates.

 

 

 

 

3.           Vesting; Cessation of Service.

 

a.           Except as otherwise provided herein or in the Plan, the Restricted
Stock Units shall become vested in the portions and on the dates specified in
Exhibit A hereto (each such date, a “Vesting Date”), provided that the Grantee
remains in continuous Service from the Grant Date through each applicable
Vesting Date. While the Grantee’s continuous Service is not required in order to
receive delivery of shares of Common Stock underlying Restricted Stock Units
that are vested in accordance with this Agreement at the time the Grantee’s
Service terminates, all other terms and conditions of this Agreement shall
continue to apply to such vested Restricted Stock Units. This Award will
terminate, and no shares of Common Stock underlying such vested Restricted Stock
Units will be delivered, if the Grantee fails to comply with such terms and
conditions.

 

b.           Automatically and immediately upon the cessation of the Grantee’s
Service, (i) the unvested portion of this Award will terminate and be forfeited
for no consideration, and (ii) the vested portion of this Award, if any, will
terminate and be forfeited for no consideration if the Grantee’s Service is
terminated for Cause or occurs in circumstances that in the determination of the
Administrator would have constituted grounds for the Grantee’s Service to be
terminated for Cause.

 

c.           Notwithstanding Section 3(b) above, automatically and immediately
on the Grantee’s death or termination due to disability (within the meaning of
Section 22(e)(3) of the Code or any successor provision thereto) during the
Grantee’s Service, 50% of any then unvested Restricted Stock Units (rounded down
to the nearest whole share of Common Stock) shall become immediately vested.

 

4.           Delivery of Common Stock. Subject to Section 5 below, the Company
shall, as soon as practicable upon the vesting of any portion of the Award (but
in no event later than 30 days following the date on which such Restricted Stock
Units vest), effect delivery of the shares of Common Stock with respect to such
vested Restricted Stock Units to the Grantee (or, in the event of the Grantee’s
death, to the person to whom the Award has passed by will or the laws of descent
and distribution). No shares of Common Stock will be issued pursuant to this
Award unless and until all legal requirements applicable to the issuance or
transfer of such shares have been complied with to the satisfaction of the
Administrator.

 

5.           Forfeiture; Recovery of Compensation. The Administrator may cancel,
rescind, withhold or otherwise limit or restrict this Award at any time if the
Grantee is not in compliance with all applicable provisions of this Agreement
and the Plan. By accepting this Award, the Grantee expressly acknowledges and
agrees that his or her rights, and those of any permitted transferee of this
Award, under this Award, including the right to any Common Stock acquired under
this Award or proceeds from the disposition thereof, are subject to Section 8(f)
of the Plan (including any successor provision). Nothing in the preceding
sentence may be construed as limiting the general application of Section 10 of
this Agreement.

 

 -2- 

 

 

6.           Dividend Equivalents; Other Rights.

 

a.           Upon the delivery of any shares of Common Stock in respect of any
vested Restricted Stock Units, the Grantee shall be entitled to a cash payment
by the Company in an amount equal to the amount that the Grantee would have
received, if any, as a regular cash dividend had the Grantee held such shares of
Common Stock from the Grant Date to the date such shares of Common Stock are
delivered hereunder, less all applicable taxes and withholding obligations. Any
such payment shall be paid, if at all, without interest on the date such shares
of Common Stock are delivered hereunder.

 

b.           This Award may not be interpreted to bestow upon the Grantee any
equity interest or ownership in the Company or any subsidiary prior to the date
(if any) on which the Company delivers shares of Common Stock to the Grantee.
The Grantee is not entitled to vote any shares of Common Stock by reason of the
granting of this Award prior to the date on which any such share is delivered to
the Grantee hereunder. The Grantee will have the rights of a shareholder only as
to those shares of Common Stock, if any, that are actually delivered under this
Award.

 

7.           Nontransferability. This Award may not be transferred except as
expressly permitted under Section 8(c) of the Plan.

 

8.           Withholding; Taxes.

 

a.           The Grantee acknowledges and agrees that any income or other taxes
due with respect to this Award or any shares of Common Stock to be delivered
pursuant to this Agreement shall be the Grantee’s responsibility. As a condition
to the vesting of the Restricted Stock Units and/or the delivery of any shares
of Common Stock hereunder, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company or any of its Affiliates relating to this Award, the Company shall be
entitled to (i) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to the Grantee, whether or not pursuant to the Plan,
(ii) require that the Grantee remit cash to the Company, or (iii) enter into any
other suitable arrangements to withhold, in each case, an amount sufficient to
satisfy such withholding obligation. The Grantee authorizes the Company to
withhold such amounts as may be necessary to satisfy the applicable federal,
state and local withholding tax requirements that may arise in connection with
this Award from any amounts otherwise owed to the Grantee, but nothing in this
sentence shall be construed as relieving Grantee of any liability for satisfying
his or her tax obligations.

 

b.           Unless the Company notifies the Grantee in writing before any
Vesting Date or other date that the Restricted Stock Units vest and/or are
settled hereunder, the Company shall hold back from the shares of Common Stock
otherwise deliverable hereunder that number of shares of Common Stock necessary
to satisfy the minimum statutory withholding tax obligations on the Vesting Date
or such other date, as applicable, in order to satisfy such withholding tax
obligations.

 

c.           If the Grantee is determined to be a “specified employee” within
the meaning of Section 409A of the Code (“Section 409A”) and the Treasury
regulations thereunder, as determined by the Company, at the time of the
Grantee’s “separation from service” within the meaning of Section 409A and the
Treasury regulations thereunder, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A, the settlement and delivery of
any shares of Common Stock hereunder upon such separation from service will be
delayed until the earlier of: (a) the date that is six months and one day
following the Grantee’s separation from service and (b) the Grantee’s death. To
the extent necessary to prevent any accelerated or additional tax under Section
409A, for purposes of this Agreement, all references to “cessation of Service”
and correlative phrases shall be construed to require a “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury regulations after
giving effect to the presumptions contained therein).

 

 -3- 

 

 

d.           This Agreement is intended to comply with Section 409A or an
exemption thereunder, and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with or are exempt from Section 409A, and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A.

 

9.          Effect on Service. Neither the grant of the Restricted Stock Units,
nor the issuance of shares of Common Stock upon vesting of the Restricted Stock
Units, will give the Grantee any right to be retained in the employ or service
of the Company or any of its Affiliates, affect the right of the Company or any
of its Affiliates to discharge or discipline such Grantee at any time, or affect
any right of such Grantee to terminate his or her employment or service at any
time.

 

10.         Provisions of the Plan. This Agreement is subject in its entirety to
the provisions of the Plan, which are incorporated herein by reference. A copy
of the Plan as in effect on the Date of Grant has been furnished to the Grantee.
In the event of any conflict between the terms of this Agreement and the Plan,
the terms of the Plan shall control.

 

11.         Acknowledgements. The Grantee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument
and (ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder. 

 

[Remainder of page intentionally left blank.]

 

 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  NOVAVAX, INC.         By:       [  ]

 

GRANTEE’S ACCEPTANCE

 

The undersigned hereby accepts the Award and agrees to the terms and conditions
of this Agreement and the Plan. The undersigned hereby acknowledges receipt of a
copy of the Plan.

 

  GRANTEE   PRINT NAME   SIGN NAME   PRINT ADDRESS

 

 -5- 

 